Name: 86/62/EEC, Euratom, ECSC: Commission Decision of 3 February 1986 concerning the French Republic pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77 concerning own resources accruing from value added tax (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  EU finance
 Date Published: 1986-03-15

 Avis juridique important|31986D006286/62/EEC, Euratom, ECSC: Commission Decision of 3 February 1986 concerning the French Republic pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77 concerning own resources accruing from value added tax (Only the French text is authentic) Official Journal L 072 , 15/03/1986 P. 0035 - 0035*****COMMISSION DECISION of 3 February 1986 concerning the French Republic pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77 concerning own resources accruing from value added tax (Only the French text is authentic) (86/62/EEC, Euratom, ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Decision 70/243/ECSC, EEC, Euratom of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources (1), Having regard to Council Regulation (EEC, Euratom, ECSC) No 2892/77 of 19 December 1977 implementing in respect of own resources accruing from value added tax the Decision of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources (2), as last amended by Regulation (EEC, Euratom, ECSC) No 3625/83 (3), and in particular the first subparagraph of Article 9 (3), the second subparagraph of Article 11 (1) and Article 13 (2) thereof, Whereas, for the years 1979 to 1984, the Commission, pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77, adopted Decision 80/821/EEC, Euratom, ECSC (4), Decision 81/1017/Euratom, ECSC, EEC (5), Decision 82/759/ECSC, EEC, Euratom (6), Decision 83/142/EEC, Euratom, ECSC (7) and Decision 84/276/Euratom, ECSC, EEC (8); Whereas the services of travel agents and tour operators for journeys within the Community have been taxed in France since 1 April 1985; whereas there is no longer any need to grant an authorization in respect of such transactions from that date; Whereas the Advisory Committee on Own Resources has approved the report recording the opinions of its members on this Decision, HAS ADOPTED THIS DECISION: Article 1 Point 8 of Article 2 of Decision 83/142/Euratom, ECSC, EEC, is hereby repealed with effect from 1 April 1985. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 3 February 1986. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 94, 28. 4. 1970, p. 19. (2) OJ No L 336, 27. 12. 1977, p. 8. (3) OJ No L 360, 23. 12. 1983, p. 1. (4) OJ No L 239, 12. 9. 1980, p. 20. (5) OJ No L 367, 23. 12. 1981, p. 33. (6) OJ No L 320, 17. 11. 1982, p. 18. (7) OJ No L 96, 15. 4. 1983, p. 46. (8) OJ No L 135, 22. 5. 1984, p. 20.